NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ROBERT LEE PIPES,                             )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-1201
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed August 28, 2019.

Appeal from the Circuit Court for Charlotte
County; George Richards, Judge.

Howard L. Dimmig, II, Public Defender, and
Clark E. Green, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.